Opinion by
Johnson J.
The evidence disclosed that it was agreed between the importer and the customs authorities that entry would be made on the basis of the purchase prices in Japan, such as were used in previous importations of similar shoes, and that the appraiser would appraise the shoes upon the basis of the American selling prices in accordance with a proclamation by the President of the United States, which, in effect, increased the value of such shoes. An appeal for reappraisement was filed but was not brought to trial, having been held pending the outcome of the proceedings in another reappraisement covering the same issue. When the appraiser’s finding that the American selling price under the proclamation was the proper value for such shoes was upheld by the court, the appeal for reappraisement was abandoned. From the evidence presented it was held .that there was no intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser .as to the value of the merchandise. The petition was therefore granted.